DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species in the reply filed on October 13, 2020 is acknowledged.
Claims 6 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2020.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on August 06, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	
Active region (20) (see paragraph [0023]),
Mesa structure (30) (see paragraphs [0025, 0027]),
Vertical edge (31) (see paragraph [0027]), 
Elliptical oxide aperture (24E) (see paragraph [0030]), and 
As-fabricated oxide aperture or oxide aperture (24-1) (see paragraphs [0031 – 0033]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Appropriated corrections are required. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Figure 4 and 5, Character 26E.  

Appropriated correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
With regard claim 1, examiner read very carefully the Applicant(s) disclosure and claims, and observed that the claim does not match the specification.  Claim 1 establishes “etching the mesa of the VCSEL to exhibit the corrected mesa shape”.  The specification in paragraph [0035] discloses “Therefore, in accordance with the principles of the present invention, by etching the VCSEL structure to form a mesa following the mathematical shape defined by cmesa(θ), the subsequent anisotropic oxidation of the oxide aperture layer will result in the creation of a circular aperture defined by roxap(θ).” 
  The claim says it etches the SAME VCSEL that it initially oxidizes for the testing phase while the Applicant discloser appears to describe a NEW VCSEL is etched based on the oxidization test of the first VCSEL.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to identify or make the invention commensurate in scope with these claims. Therefore lack of enablement don’t teach how use that part of the invention.  Claims are not fully supported if their subject matter is different to the subject matter of the description.  The applicant disclosure does not provide sufficient structure.  Not corresponding to the structure describe in the specification.  
Appropriated correction is required. 
Claims 2 – 4 are rejected since they inherit the lack of enablement of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al (US 20110182314).

    PNG
    media_image1.png
    352
    223
    media_image1.png
    Greyscale


Regarding claim 5, Yoshikawa discloses a method of manufacturing a vertical cavity surface emitting laser (VCSEL) (see Figure 1), the method comprising:
growing on a substrate (see Figure 1, Character 100, Abstract and paragraphs [0017, 0019 and 0031 - 0032]) layers to form a first distributed Bragg reflector (DBR) (see Figure 1, Character 102, the reference called “n-type lower DBR”, Abstract and 
etching the layers to provide a mesa (see Figure 1, Character M and paragraphs [0019 and 0033 - 0034]) having a corrected shape  (Examiner believe that the corrected shaped can be the mesa shapes (see Figure 1, Character M) after etching. They want the shape they have so the end result must be correct) determined for formation of an oxide aperture (see Figures 1 and 3A – 3E, Character 108B) of a predetermined target shape (Examiner believe that the target shape can be the oxide aperture shape (see Figures 1 and 3A – 3E, Character 108B) which is acquired in the reference. They want the oxide aperture shape of the end result so that shape must be the target); and
oxidizing the aperture layer (see Figures 1 and 3A – 3E, Character 108B and paragraphs [0019 and 0034]) within the mesa (see Figure 1, Character M) so as to produce an outer boundary (see Figures 1) coincident with the periphery of the corrected mesa shape (see Figure 1, Character M) and an internal boundary (see Figures 1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-2738300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828